DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response and amendment to the claims filed on 1/20/2022 are acknowledged.  The rejections and objections made in the previous office action are withdrawn in view of the amendment to the claims. 



Statement of Reasons of Allowance

The present claims are allowable over the closest prior art, herein “Naert”, for the following reasons:
Naert does not suggest alone, or in combination, the claimed electrical cable. Specifically, Naert discourages the use of branched phthalate such as ditridecylphthlate for very low temperatures ([0008]). Naert further explains the use of C8-C10 adipate and/or other diester plasticizer in PVC composition does not give low temperature flexibility and aging tests. To overcome this drawback, Naert suggests using PVC compositions comprising DIDP in combination with dialkyl adipate having long chain alkyl groups C11 to C14 specifically ditridecyl adipate. Hence, the combination of Naert 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764